       Case 1:17-cv-01500-AWI-SAB Document 110 Filed 07/20/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                       )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANTS’ MOTION
13            v.                                      )   TO MODIFY THE DISCOVERY AND
                                                          SCHEDULING ORDER
14                                                    )
     SCOTT KERNAN, et al.,
                                                      )   (ECF No. 109)
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Defendants’ motion to modify the discovery and scheduling

20   order, filed July 19, 2021.

21            Good cause having been presented, it is HEREBY ORDERED that the discovery deadline is

22   extended to October 19, 2021, and the dispositive motion deadline is extended to January 17, 2022.

23
24   IT IS SO ORDERED.

25   Dated:        July 20, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
